' Works, J.—
This is an action to recover six mules. The defendant answered that he was the sheriff of Stanislaus County, and as such took and held the mules, first under attachment, and subsequently under an execution issued upon a judgment in favor of one Carmichael, and against V. B. Dale, father of plaintiff, and at the time they were so levied upon and taken by defendant said mules were the property of said V. B. Dale.
The controverted question in the case was, whether the sale to plaintiff, who claimed to have purchased said mules from his father, was “ accompanied by an immediate delivery, and followed by an actual and continued change of possession.”
The case was tried by a jury, who returned a verdict for the plaintiff.
*115The defendant appeals, and insists that the verdict is not sustained by the evidence as to the question of delivery and continued possession. We have examined the evidence, and find it sufficient to sustain the verdict of the jury. To set out or comment upon the evidence would extend this opinion to no purpose.
Appellant contends that certain of the instructions given by the court were erroneous. Counsel in their points and authorities object to the instructions in the language of their specifications of errors of law. “The court erred in giving respondent’s instruction 4.” The only commendable feature of such a mode of attack is its extreme brevity; and although brevity in the argument of counsel is pleasing to the court, we think, in the present instance, it has been a little overdone. We respectfully suggest to counsel that, in order to call upon us to review the action of the court below, they should point out in what respect the instruction attempted to be brought in question is erroneous. Such a requirement is absolutely necessary to the proper dispatch of the business of this court, and should in fairness to opposing counsel be insisted upon if the point is seriously urged. We have, however, examined the instructions and find no error in them. This failure on our part may further tend to convince counsel of the necessity of greater particularity in pointing out defects relied upon.
We see no error in the record, and feel satisfied that a correct result was reached.
Judgment and order denying a new trial affirmed.
Sharpstein, J., Paterson, J., Thornton, J., and McFarland, J., concurred.